It has been 60 years since my country, Ghana, became a Member of the Organization. We joined when we became independent, some 12 years after the first meeting of the Organization in San Francisco, and Ghana has been an active participant in the United Nations ever since.
I want to thank the United Nations for the honour done Ghana by my appointment by the Secretary- General as co-Chair of the advocacy group of eminent persons for the United Nations Sustainable Development Goals (SDGs), to continue in the position that was held by my predecessor as President, His Excellency Mr. John Dramani Mahama. That mark of trust in Ghana’s leaders is a matter of justifiable pride for the Ghanian people, a trust I pledge to uphold.
On 25 September 2015, when the SDGs were adopted, there were sceptics who feared that the Goals were too many and too complex to be successfully tackled, even with concerted effort. The lesson that we have learned from the experience of the Organization, however, is that once the world puts its collective mind to something, the chances are that we will get it right. Every day, something happens to bring home to us, the inhabitants of the planet, that we are in it together.
There is no better or more dramatic indication of that truth than the images that have recently dominated our television screens of devastation caused by floods in Houston, Texas; Dhaka, Bangladesh; Mumbai, India; Palpa, Nepal; Dominica, Puerto Rico, Antigua and Barbuda and Saint Martin, all in the Caribbean, and Niamey, in the Niger. One of the most modern cities in the richest, most powerful nation on our Earth suffered the same fate as did Niamey in the Sahel region of Africa, one of the poorest parts of the world. At the height of the raging storms, one thing became clear. It did not matter if you were in the richest or poorest part of the world, the awesome power of nature was on display and we humans came across as the same sad creatures at the mercy of nature.
As I watched and listened along with the rest of the world, it occurred to me that taken altogether, the SDGs are indeed a worthy set of Goals for the world. They bear repeating — no poverty, zero hunger, good health and well-being, quality education, clean water and sanitation, decent work and economic growth, industry, innovation and infrastructure, reduced inequality, sustainable cities and communities, responsible consumption and production, life below water, life on land, peace, justice and strong institutions, to be achieved through partnerships for the Goals. We should work hard to achieve the Goals; the world will be a much better place.
Ghana was the first country in sub-Saharan Africa to gain its freedom from colonial rule. This year marks the sixtieth anniversary of its independence, and it is auspicious that I am addressing the Assembly for the first time on the birthday of our historic first President Kwame Nkrumah — the day we have set aside to commemorate him.
We believe that it is time Africa came of age and held its rightful place on the world stage. Africa will be neither a pawn nor a victim. This Africa will be honest with itself and with the world. It will shed its cloak of poverty and become prosperous. We are under no illusions about the hard work it will take to achieve our stated goals, but we are not afraid of hard work. We know that the critical ingredient in making sustainable economic progress is to ensure a stable, democratic system of Government.
I believe that we are making that progress in Ghana. After years of political turmoil and accompanying economic chaos, a consensus has emerged in our Fourth Republic. We have had political stability for the past 25 years and a multiparty democracy in which regular elections are now an accepted feature of our governance. I am here today because of elections last December, in which the people of Ghana voted out an incumbent Government and gave me and my party the mandate and honour to govern our nation for the next four years. We continue to be a beacon of democracy and stability on the continent. Our institutions of State are growing stronger and we have made more progress with our economy than at any time since independence.
We are nowhere near where we want to be, but we are determined to realize our potential and make Ghana a prosperous nation. There will always be the adventurous among us Ghanaians who would want to seek challenges in different parts of the world. We wish them well, and expect that wherever they go they will be welcomed and treated with dignity. But we are working to grow our economy and open up opportunities for all our citizens. No longer should Ghanaians feel that they have to subject themselves to the intolerable and inhumane conditions of crossing the Sahara and drowning in the Mediterranean in hopes of making a living in Europe.
We have just started the free senior high school programme that aims to guarantee secondary education for all of Ghana’s children. It will ensure that all our children will be educated at least to the secondary level, and that money, or the lack of it, will no longer mean being denied an education. That has already led to an increase of more than 90,000 children entering secondary school in the current academic year who would otherwise have dropped out at by now. Sustainable Development Goal 4, which aims to ensure inclusive, equitable, quality education and promote lifelong learning opportunities for all, will be within our reach by the target date. We do not want to be a scar on anybody’s conscience. We want to build an economy that is not dependent on charity and handouts. Long and bitter experience has taught us that no matter how generous the charity, we would remain poor.
We want to build a Ghana that looks to the use of its own resources and their proper management as the way to engineer social and economic growth in the country. We want to build an economy that looks past commodities in order to position our country in the global marketplace. We are not rejecting aid, but we do want to discard a mindset of dependency and living on handouts. We want to build a Ghana beyond aid. It is an easier platform on which to build sustainable relationships.
In talking about sustainable relations, Africa and, indeed, Ghana are committed to ensuring that we remain a continent free of nuclear weapons. Three weeks ago, highly enriched uranium was flown out of Ghana back to China, signalling the end of the removal of all such material from the country. Our nuclear reactor has since been converted to using low-enriched fuel for power generation. A world free of nuclear weapons is in our collective interest.
I wish to reaffirm my country’s commitment to maintaining friendly and cordial relations with all the countries and peoples of the world. Ghana’s full engagement, through the Economic Community of West African States, in the process of West African integration, and through the African Union, in the process of African integration, remains a goal of my Government. Regional and continental integration are in Ghana’s interest, as they represent one of the surest ways of establishing the conditions for prosperity on the continent in the decades ahead. They will also help to ensure security and combat the scourges of terrorism, extremism and intolerance.
The conflicts that continue to plague our continent in Libya, South Sudan, the Democratic Republic of the Congo and Mali would be more effectively resolved if the international community were to support and not undermine the efforts of our regional and continental organizations to deal with them. Ghana will also continue to be active in the multilateral organizations to which we belong, such as La Francophonie, the Commonwealth of Nations and the United Nations, because we believe multilateral action and international cooperation are in our common interest.
We want to build a Ghana that will enable our people to deal with the rest of the world on an equal playing field. I am saying nothing new when I draw attention to the urgent need to reform the Organization. While it has been talked about and scheduled for a long time, we have somehow never found the courage or the will to reform the United Nations. Ghana supports the process of United Nations reform, especially of the Security Council, as set out in the African Common Position on United Nations reform, based on the Ezulwini Consensus. The time is long overdue to correct the long-standing injustice that the current structure and composition of the Security Council represents for the nations of Africa.
We cannot continue to preach democracy and fairness and insist on peace and justice around the world when our global Organization is not seen by the majority of its Member States as having a structure that is just and fair. Indeed, many see it as helping to perpetuate an unfair world order. The Organization provides the best vehicle for the world to manage its many and varied problems, and we would undermine its credibility and fail in our duty if we did not reform the United Nations. Let us not dare to let ourselves and future generations down. The time for reform has come.